Exhibit 10.25 HERBALIFE LTD.AMENDED AND RESTATEDNON-MANAGEMENT DIRECTORS COMPENSATION PLAN 1. Establishment of Plan; Purpose The Herbalife Ltd. (the “Company”)Non-Management Directors Compensation Plan (the “Directors Plan”) was initially adopted on January 15, 2006.The Directors Plan is hereby amended and restated in its entirety effective as of May 6, 2010 (the “Restatement Effective Date”).Prior to January 1, 2009, the Directors Plan provided for the award of Stock Units under Section9 of the Herbalife Ltd. 2005 Stock Incentive Plan (the “Plan”).From January 1, 2009 until May 6, 2010, the Directors Plan provides for the award of Stock Appreciation Rights under Section8 of the Plan.From and after May 6, 2010, the Directors Plan provides for the award of either Stock Units under Section9 of the Plan or Stock Appreciation Rights under Section8 of the Plan, in the sole discretion of the Committee. The Directors Plan is intended to be a part of the Plan and the terms of the Plan are incorporated herein by reference.
